Name: Council Regulation (EEC) No 2610/77 of 28 November 1977 on the conclusion of the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Malta
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international affairs;  trade policy;  European construction
 Date Published: nan

 29 . 11 . 77 Official Journal of the European Communities No L 304/ 1 t i (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2610/77 of 28 November 1977 on the conclusion of the Additional Protocol to the Agreement establishing an association between the European Economic Community and Malta THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the Additional Protocol to the Agreement establishing an association between the European Economic Community and Malta should be approved , HAS ADOPTED THIS REGULATION : Article 1 The Additional Protocol to the Agreement esta ­ blishing an association between the European Economic Community and Malta and the declaration annexed to the Final Act are hereby approved on behalf of the Community. The texts of the Protocol and of the Final Act are annexed to this Regulation . Article 2 The President of the Council shall , as far as the Community is concerned, give the notification provided for in Article 12 of the Additional Protocol to the Agreement establishing an association between the European Economic Community and Malta (2 ). Article J This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1977 . For the Council The President L. OUTERS (-) The date of entry into force of the Protocol will be published in the Official Journal of the European C.vmviunities by the General Secretariat of the Council . (') Opinion delivered on 18 November 1^77 (not yet published in the Official Journal).